Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 03/25/2021. 
Claims 1-18 are pending. Claims 10-18 are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim depends from an independent claim 4 and lacks the antecedent basis for the term “the primary transmission channel change information.” There is also significant subject matter omitted between claim 4 and 7. For example, claim 4 recites when the data is not received through primary channel, receiving data through secondary channel. Then claim 7 jumps to describes acknowledgements when data is not received from primary channel. Which channel does the ACK pertain to is not described. As such, the metes and bounds of the claim cannot be determined. Claims 8-9 are rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by AAPA (Background invention, Applicant’s specification, taken as applicant admitted prior art, referred to as AAPA from hereon).

Regarding claim 4, AAPA discloses a data transmission method for use between a wireless transmitter and a wireless receiver of a wireless peripheral device (fig. 1A), the data transmission method comprising a data receiving process (fig. 1b), the data receiving process being implemented by the wireless receiver, the data receiving process at least comprising steps of: 
judging whether a wireless transmission data from the wireless transmitter is received through a primary transmission channel within a first time interval (see par. 0006); 
if the wireless transmission data from the primary transmission channel is received, recognizing and processing the wireless transmission data from the primary transmission channel, and continuously receiving another wireless transmission data through the primary transmission channel (see par. 0007); 
if the wireless transmission data is not received through the primary transmission channel, judging whether the same wireless transmission data through at least one secondary transmission channel is received within a second time interval (see par. 0009-0010); and 
if the wireless transmission data is received through the at least one secondary transmission channel, recognizing and processing the wireless transmission data from the at least one secondary transmission channel (par. 0009-0010), wherein the wireless transmitter transmits another wireless transmission data through another primary transmission channel that has not been occupied (par. 0011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Background invention, Applicant’s specification, taken as applicant admitted prior art, referred to as AAPA from hereon) in view of Gauvreau et al. (US 2013/0077554 A1) and Seon et al. (US 2021/0068033 A1).

Regarding claim 1, AAPA discloses a data transmission method for use between a wireless transmitter and a wireless receiver of a wireless peripheral device (see fig. 1A), the data transmission method comprising a data receiving process (fig. 1b), the data receiving process being implemented by the wireless receiver, the data receiving process at least comprising steps of: 
judging whether a wireless transmission data from the wireless transmitter is received through a primary transmission channel within a first time interval (see fig. 1B, S11, par. 0006); 
recognizing and processing the wireless transmission data from the primary transmission channel, and continuously receiving another wireless transmission data through the primary transmission channel (see fig. 1B, S12, par. 0007); 
if the wireless transmission data is not received through the primary transmission channel, judging whether the same wireless transmission data through at least one secondary transmission channel is received within a second time interval (see fig. 1B, S14, par. 0006-0012, discloses that polling for data on secondary channel, see in particular par. 0009-0010); 
if the wireless transmission data is received through the at least one secondary transmission channel, allowing the wireless receiver to be temporarily switched to the transmitting mode and send back a second receiving/transmitting acknowledgement packet to the wireless transmitter which is temporarily switched to the receiving mode (see par. 0011, the confirmation described is equivalent to ack, which is received by transmitter thereby transmitter being switched to receiving mode), and 
the wireless transmitter transmits another wireless transmission data through another primary transmission channel in response to the primary transmission channel change information (see par. 0009-0011, discloses transmission through another channel in response to channel change);
recognizing and processing the wireless transmission data from the at least one secondary transmission channel, and continuously receives another wireless transmission data through another primary transmission channel that has not been occupied (see par. 0009-0010, 0011).
AAPA fails to disclose but Gauvreau discloses if the wireless transmission data from the primary transmission channel is received, allowing the wireless receiver to be temporarily switched to a transmitting mode and send back a first receiving/transmitting acknowledgement packet to the wireless transmitter which is temporarily switched to a receiving mode (see par. 0209-0210, discloses switching to receiving mode in expectation of receiving ACK).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include configuring the wireless receiver to be temporarily switched to a transmitting mode and send back an ACK as described by Gauvreau. 
The motivation for doing so would be to allow coordinating the devices to communicate bidirectionally. 
AAPA fails to disclose but Seon discloses wherein the second receiving/transmitting acknowledgement packet contain a primary transmission channel change information (par. 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include an acknowledgement packet containing a primary transmission channel change information as described by Seon. 
The motivation for doing so would be to allow reducing the signaling messages by including the necessary information in ACK. 

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Gauvreau and Seon as applied to claim 1 above, and further in view of Song et al. (US 20220110119 A1).

Regarding claim 3, AAPA discloses the data transmission method wherein if the wireless transmission data from the primary transmission channel is received, the data transmission method further comprise steps of: 
judging whether a transmitting/receiving acknowledgement request from the wireless transmitter is received, wherein if no transmitting/receiving acknowledgement request from the wireless transmitter is received, the wireless receiver directly performs the step of recognizing and processing the wireless transmission data from the primary transmission channel and continuously receiving another wireless transmission data through the primary transmission channel (see fig. 1B, S12 discloses recognizing and processing the transmission data when no request is received). 
AAPA fails to disclose but Song discloses if the transmitting/receiving acknowledgement request from the wireless transmitter is received, allowing the wireless receiver to be temporarily switched to the transmitting mode and send back the first receiving/transmitting acknowledgement packet to the wireless transmitter which is temporarily switched to a receiving mode, and performing the step of recognizing and processing the wireless transmission data from the primary transmission channel and continuously receiving another wireless transmission data through the primary transmission channel (see par. 0173, discloses request and response for ACK).	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include checking for ACK request and performing communication based on the request as described by Song. 
The motivation for doing so would be to allow completing the transmission by explicit request of ACK. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Background invention, Applicant’s specification, taken as applicant admitted prior art, referred to as AAPA from hereon) in view of Gauvreau et al. (US 2013/0077554 A1).
 
Regarding claim 5, AAPA discloses the data transmission method wherein if the wireless transmission data through the primary transmission channel is received, the data transmission method further comprises steps of performing the step of recognizing and processing the wireless transmission data from the primary transmission channel and continuously receiving another wireless transmission data through the primary transmission channel (see fig. 1B, S12, par. 0007).
AAPA fails to disclose but Gauvreau discloses allowing the wireless receiver to be temporarily switched to a transmitting mode and send back a first receiving/transmitting acknowledgement packet to the wireless transmitter which is temporarily switched to a receiving mode (see par. 0209-0210, discloses switching to receiving mode in expectation of receiving ACK).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include configuring the wireless receiver to be temporarily switched to a transmitting mode and send back an ACK as described by Gauvreau. 
The motivation for doing so would be to allow coordinating the devices to communicate bidirectionally. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Gauvreau as applied to claim 5 above, and further in view of Song et al. (US 20220110119 A1).

Regarding claim 6, AAPA discloses the data transmission method wherein if the wireless transmission data from the primary transmission channel is received, the data transmission method further comprise steps of: 
judging whether a transmitting/receiving acknowledgement request from the wireless transmitter is received, wherein if no transmitting/receiving acknowledgement request from the wireless transmitter is received, the wireless receiver directly performs the step of recognizing and processing the wireless transmission data from the primary transmission channel and continuously receiving another wireless transmission data through the primary transmission channel (see fig. 1B, S12 discloses recognizing and processing the transmission data when no request is received). 
AAPA fails to disclose but Song discloses if the transmitting/receiving acknowledgement request from the wireless transmitter is received, allowing the wireless receiver to be temporarily switched to the transmitting mode and send back the first receiving/transmitting acknowledgement packet to the wireless transmitter which is temporarily switched to a receiving mode, and performing the step of recognizing and processing the wireless transmission data from the primary transmission channel and continuously receiving another wireless transmission data through the primary transmission channel (see par. 0173, discloses request and response for ACK).	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include checking for ACK request and performing communication based on the request as described by Song. 
The motivation for doing so would be to allow completing the transmission by explicit request of ACK. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Priyantha et al. (USP 10,992,338) – describes transmission of channel change pattern within an acknowledgement message. 
Shiue et al. (US 2008/0137545 A1) – describes channel switching mechanism among wireless peripheral devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466